Exhibit 10.1

TRANSITION AGREEMENT

THIS TRANSITION AGREEMENT (this “Agreement”) is entered into this 8th day of
May, 2019, but effective as of May 3, 2019 (the “Effective Date”), by and
between TETRA TECHNOLOGIES, INC., a Delaware corporation (the “Company”) and
STUART M. BRIGHTMAN (the “Employee”).

W I T N E S S E T H :

WHEREAS, the Employee has been employed by the Company in various capacities,
most recently as its Chief Executive Officer;

WHEREAS, the Employee has as of the Effective Date resigned from the position of
Chief Executive Officer and the parties have mutually agreed to continue the
Employee’s employment by the Company as herein provided; and

WHEREAS, the Employee and the Company desire to enter into this Agreement to set
forth the terms and conditions of the Employee’s continued employment by the
Company.

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, and intending to be legally bound hereby, the Company and the
Employee hereby agree as follows:

1.Employment.

1.1The Company hereby agrees to continue to employ the Employee, and the
Employee hereby agrees to accept continued employment with the Company, in a
non-executive capacity upon the terms and for the period set forth in this
Agreement.

1.2Unless sooner terminated in accordance with the terms of this Agreement, the
Employee’s term of employment hereunder shall mean the period commencing on the
Effective Date and ending five (5) years thereafter, on May 3, 2024 (the
“Transition Period”).  The Employee acknowledges and agrees, subject to the
terms and provisions of this Agreement, that the Employee’s employment with the
Company during the Transition Period shall continue to be on an at-will basis
and this Agreement shall not establish any term of employment for a fixed
term.  

2.Duties.  During the Transition Period, the Employee shall serve in such
positions as the Company’s Chief Executive Officer and/or Board of Directors
(the “Board”) may determine from time to time. The Employee shall provide such
services as are consistent with his position.

3.Compensation and Related Matters.  

3.1Base Salary.  During the Transition Period, the Employee shall receive an
annualized base salary equal to $250,000, less applicable withholdings (the
“Base Salary”), which shall be paid in accordance with the Company’s standard
payroll practice.

3.2Bonus Opportunities. During the Transition Period, the Employee shall no
longer be entitled to receive any annual or long-term bonus awards or
opportunities. The Company has previously awarded to the Employee the annual
cash incentive compensation opportunity (the “Annual Cash Incentive Award”) and
the long-term cash incentive compensation opportunities (the “LT Cash Incentive
Awards”) set forth on Schedule A that remain outstanding as of the Effective
Date.  

(a)Annual Cash Incentive Award.  Subject to the terms of this Agreement, the
Employee is eligible to receive a prorated award payment for the Annual Cash
Incentive Award, paid at the same time that payments under similar annual cash
incentive awards are made by the Company, but not later than two and one-half
(2½) months after the end of the calendar year in which the Annual Cash
Incentive Award was earned by the Employee, assuming the Employee is still

 

--------------------------------------------------------------------------------

 

employed by the Company at that time.  Proration will be based on the number of
full months prior to the Effective Date (four (4)) divided by the number of
months in the performance period (twelve (12)).  The Annual Cash Incentive Award
will be paid only to the extent the applicable performance period objectives are
met, as determined in accordance with the Cash Incentive Compensation Plan (the
“CICP”) (i.e., a payout is not guaranteed), provided that any applicable
individual performance goals shall be deemed to have been 100% satisfied.  

(b)LT Cash Incentive Awards.  Subject to the terms of this Agreement, the
Employee is eligible to receive the full amount of the award payment for each of
the performance periods covered by the respective LT Cash Incentive Awards
listed on Schedule A, paid at the same time that payments under similar
long-term cash incentive awards are made by the Company, but not later than two
and one-half (2½) months after the end of the respective performance period in
which the LT Cash Incentive Award was earned by the Employee, assuming the
Employee is still employed by the Company at that time.  Each LT Cash Incentive
Award will be paid only to the extent the applicable performance period
objectives are met, as determined in accordance with the CICP (i.e., a payout is
not guaranteed), provided that any individual performance goals shall be deemed
to have been 100% satisfied.

3.3Equity-Based Awards.  During the Transition Period, the Employee shall no
longer be entitled to receive any new equity awards.  The Company has previously
granted to the Employee the equity awards (the “Outstanding Equity Awards”) as
set forth on Schedule B that remain outstanding as of the Effective Date.
Unvested stock options included within the Outstanding Equity Awards will
continue to vest during the Transition Period pursuant to the vesting schedule
set forth in the applicable award agreement.  Unvested restricted stock,
restricted stock units and stock appreciation rights included within the
Outstanding Equity Awards will continue to vest, and the restrictions on such
restricted stock awards and restricted stock units will continue to lapse,
during the Transition Period pursuant to the vesting schedule set forth in the
applicable award agreement.  

3.4Employee Benefits.  During the Transition Period and subject to the
provisions of any applicable plan (including any insurance plan or program), the
Employee and/or the Employee’s eligible dependents, as the case may be, shall be
eligible to participate in and shall receive all coverage under welfare benefit
plans practices, policies and programs provided by the Company (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, and accidental death insurance plans and programs and the Company’s
401(k) plan, including Company-matching contributions, and deferred compensation
plan), to the extent generally available to the executive officers of the
Company.  Pursuant to Section 1, Employee shall be considered a full-time
employee of the Company during the Transition Period.  

4.Termination of Employment.

4.1Death. The Employee’s employment shall terminate automatically upon the
Employee’s death during the Transition Period.

4.2Disability.  If the Company determines that a Disability (as defined below)
of the Employee has occurred during the Transition Period, the Company may give
to the Employee a Notice of Termination (as defined below) giving notice of the
Company’s intention to terminate the Employee’s employment. In such event, the
Employee’s employment with the Company shall terminate effective thirty (30)
days after receipt of such Notice of Termination by the Employee (the
“Disability Effective Date”). For purposes of this Agreement, “Disability” shall
mean and be deemed to have occurred if (i) the Employee is receiving income
replacement benefits under the Company’s long-term disability plan, or (ii) in
the absence of the Employee’s receipt of such benefits, the Employee has been
unable to perform the essential functions of his position, despite any
reasonable accommodation required by law, by reason of illness or injury for a
total of ninety (90) consecutive days or an aggregate of one hundred eighty
(180) days within any given period of three hundred sixty (360) consecutive
days.

2

 

--------------------------------------------------------------------------------

 

4.3Termination by Employee.  

(a)The Employee may terminate his employment during the Transition Period for
(i) Good Reason (as defined below), or (ii) any reason upon ten (10) days’
advance written notice to the Company (a “Voluntary Resignation”).  The
Employee’s employment will be deemed to be automatically terminated upon (w) the
Employee’s commencement of employment with any third party, or (x) unless
otherwise agreed in writing by the Chairman of the Board of the Company, the
Employee’s commencement of consulting services to any third party under
circumstances in which it is reasonably anticipated that the Employee will
receive compensation (whether in any combination of cash, equity, property or
other consideration) in excess of $300,000 in any consecutive twelve (12) month
period (both (x) and (x) being referred to herein as a “Reemployment
Termination”). The Employee shall provide prior written notice to the Company of
any proposed employment or consulting arrangement, including the name of the
counterparty and, in the event of a proposed consulting arrangement, the
anticipated amount of compensation payable to the Employee.  For clarification,
a Reemployment Termination shall not occur as a result of the Employee serving
on the board or committee of any third party.  

(b)For purposes of this Agreement, “Good Reason” shall mean, without the
Employee’s consent, any one of the following:  (i) any failure by the Company to
comply with any of the provisions of Section 3 hereof that is not remedied by
the Company within ten (10) days after the Company’s receipt of written notice
thereof by the Employee, and (ii) any failure by the Company to comply with
Section 11.3 hereof.  

4.4Termination by the Company.  The Company may terminate the Employee’s
employment during the Transition Period for Cause.  For purposes of this
Agreement, “Cause” shall mean:

(a)the Employee’s conviction of, or entry of a plea of guilty or nolo contendere
of, a felony or any crime involving dishonesty or moral turpitude;

(b)the failure of the Employee to comply in any material respect with any
previously announced and disclosed written policy or procedure of the Company
including, without limitation, the Company’s Code of Business Conduct, which, if
curable, is not cured within ten (10) days after the Employee’s receipt of
written notice thereof; or

(c)the Employee’s breach or violation of the covenants and obligations contained
in any one of Sections 6, 7 and 8 or the Employee’s engagement in any
Competitive Activities (as defined in Section 9.2).  

4.5Notice of Termination. Any termination of the Employee’s employment hereunder
by the Company or the Employee (other than a termination pursuant to Section 4.1
or Reemployment Termination) shall be communicated by a Notice of Termination to
the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) in the case of a
termination for Disability, Cause or Good Reason, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Employee’s employment under the provision so indicated, and (iii) specifies
the Effective Termination Date (as herein defined); provided, however, that a
Notice of Termination in connection with a termination for Good Reason shall be
given by the Employee within a reasonable period of time, not to exceed
forty-five (45) days, following the occurrence of the event giving rise to such
right of termination.

4.6Effective Termination Date.  For purposes of this Agreement, the “Effective
Termination Date” shall mean the effective date of the termination of the
Employee’s employment hereunder, which date shall be:

(a)if the Employee’s employment is terminated as a result of the Employee’s
death, the date of the Employee’s death;

3

 

--------------------------------------------------------------------------------

 

(b)if the Employee’s employment is terminated as a result of the Employee’s
Disability, the Disability Effective Date;

(c)if the Employee’s employment is terminated by the Company for Cause, or by
the Employee for Good Reason, the date on which the Notice of Termination is
given, or any later date specified therein, as the case may be;

(d)if the Employee’s employment is terminated as a result of the expiration of
the Transition Period pursuant to Section 1.2, the date on which the Transition
Period ends;

(e)if the Employee’s employment is terminated by the Employee for a Voluntary
Resignation, the date that is ten (10) days after the date on which the Notice
of Termination is given; and

(f)if the Employee’s employment is terminated as a result of a Reemployment
Termination, the date the Employee commences employment with any third party or
commences services as a consultant.

4.7Resignation from Director Positions.  In the event the Employee’s employment
hereunder is terminated hereunder for any reason other than a termination by the
Company without Cause, the Employee agrees, as applicable, to immediately resign
from the Board of the Company and any and all committees or subcommittees of the
Board on which the Employee serves. In furtherance of this Section 4.7, the
Employee has delivered to the Company an executed irrevocable resignation in the
form attached hereto as Exhibit A concurrently with the execution of this
Agreement.  

5.Obligations of the Company upon Termination of Employment.

5.1Good Reason; Death; Disability; Other Than For Cause.

(a)Subject to the provisions of Section 5.1(b), Section 5.4 and Section 9 below,
if, during the Transition Period, the Employee’s employment hereunder is
terminated (1) by reason of the Employee’s termination of the Employee’s
employment hereunder for Good Reason, (2) by reason of the Employee’s death, or
(3) by reason of the Company’s termination of the Employee’s employment
hereunder as a result of the Employee’s Disability or other than for Cause:

(i)the Employee shall be entitled to receive all accrued and unpaid Base Salary
through the Effective Termination Date;

(ii)the Company shall continue to pay to the Employee, his estate or heirs when
due in accordance with the Company’s normal payroll practices the Employee’s
Base Salary through May 3, 2024;

(iii)the Company shall pay to the Employee, his estate or heirs an amount equal
to the prorated Annual Cash Incentive Award and any LT Cash Incentive Awards
that would have been payable to the Employee pursuant to and in accordance with
the provisions of Section 3.2 above as if the Employee’s employment hereunder
had not been terminated;

(iv)to the extent not already vested, the Outstanding Equity Awards shall become
fully vested and no longer subject to forfeiture;

(v)the Employee’s vested stock options, including those that became vested
pursuant to Section 5.1(a)(iv), will continue to be exercisable until the first
to occur of (A) the original expiration date of the applicable stock option, and
(B) any accelerated

4

 

--------------------------------------------------------------------------------

 

expiration date applicable to that stock option, other than solely as a result
of the Employee’s termination of employment (such as accelerated expiration in
connection with a change in control of the Company); and

(vi)the Employee and his eligible dependents shall continue to be eligible to
participate in any welfare benefit plans contemplated by Section 3.4 above
pursuant to the terms and conditions thereof or pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), and if the
Employee or the Employee’s eligible dependents elect continuation coverage
pursuant to COBRA, the Company will waive, pay or reimburse the Employee for any
premium or contribution required of the Employee to continue COBRA coverage (at
coverage levels in effect immediately prior to the Employee’s termination of
employment but without regard to any tax consequences to the Employee) until the
earlier of (A) the expiration of the availability of COBRA coverage, and (B) the
date upon which the Employee or the Employee’s eligible dependents become
eligible for coverage under another employer’s plan(s).

The payments and benefits described in Section 5.1(a)(ii) – (vi) are
collectively referred to as the “Full Severance Benefits.”

(b)Notwithstanding any provision herein to the contrary, the payment or
provision of any of the Full Severance Benefits pursuant to this Section 5.1
shall be conditioned upon (i) the Employee’s execution and delivery to the
Company, within thirty (30) days after the Date of Termination, of a release
agreement substantially in the form attached hereto as Exhibit B (the “Release”)
and (ii) the expiration of any period during which the ADEA Release (as defined
in the Release) is subject to revocation without the Employee having revoked
such ADEA Release.  If the Employee satisfies the foregoing conditions, then
except as otherwise provided in Section 9, the Full Severance Benefits shall
commence, and the acceleration of the vesting of the Outstanding Equity Awards
shall occur, within 50 days following the Effective Termination Date as it
relates to any termination of employment covered by this Section 5.1.  If the
Employee does not satisfy the conditions set forth herein regarding the
execution and delivery of the Release and non-revocation of the ADEA Release,
the Employee shall not be entitled to any of the Full Severance Benefits.  If
the ADEA Release consideration and revocation period spans two calendar years,
the payment or provision of the Full Severance Benefits in accordance with the
terms herein will commence in the later year.

5.2Voluntary Resignation; Reemployment Termination.

(a)Subject to the provisions of Section 5.2(b), Section 5.4 and Section 9 below,
if, during the Transition Period, the Employee’s employment hereunder is
terminated (1) by reason of a Voluntary Resignation, or (2) by reason of a
Reemployment Termination which does not involve the Employee engaging in
Competitive Activities:

(i)the Employee shall be entitled to receive all accrued and unpaid Base Salary
through the Effective Termination Date;

(ii)the Company shall pay to the Employee an amount equal to the prorated Annual
Cash Incentive Award and any LT Cash Incentive Awards that would have been
payable to the Employee pursuant to and in accordance with the provisions of
Section 3.2 above as if the Employee’s employment hereunder had not been
terminated;

(iii)to the extent not already vested, the Outstanding Equity Awards shall
continue to vest, and the risks of forfeiture shall lapse, pursuant to the
vesting schedule set forth in the applicable award agreement; and




5

 

--------------------------------------------------------------------------------

 

(iv)the Employee’s vested stock options, including those that became vested
pursuant to Section 5.2(a)(iii), will continue to be exercisable until the first
to occur of (A) the original expiration date of the applicable stock option, and
(B) any accelerated expiration date applicable to that stock option, other than
solely as a result of the Employee’s termination of employment (such as
accelerated expiration in connection with a change in control of the Company).

The payments and benefits described in Section 5.2(a)(ii) – (iv) are
collectively referred to as the “Limited Severance Benefits.” The Full Severance
Benefits and the Limited Severance Benefits are collectively referred to as the
“Severance Benefits.”

(b)Notwithstanding any provision herein to the contrary, the payment or
provision of any of the Limited Severance Benefits pursuant to this Section 5.2
shall be conditioned upon (i) the Employee’s execution and delivery to the
Company, within thirty (30) days after the Date of Termination, of the Release
and (ii) the expiration of any period during which the ADEA Release is subject
to revocation without the Employee having revoked such ADEA Release.  If the
Employee satisfies the foregoing conditions, then except as otherwise provided
in Section 9, the Limited Severance Benefits shall commence within 50 days
following the Effective Termination Date as it relates to any termination of
employment covered by this Section 5.2.  If the Employee does not satisfy the
conditions set forth herein regarding the execution and delivery of the Release
and non-revocation of the ADEA Release, the Employee shall not be entitled to
any of the Limited Severance Benefits.  If the ADEA Release consideration and
revocation period spans two calendar years, the payment or provision of the
Limited Severance Benefits in accordance with the terms herein will commence in
the later year.

5.3Cause.  If the Employee’s employment hereunder is terminated by the Company
for Cause, (i) the Employee shall be entitled to receive all accrued and unpaid
Base Salary through the Effective Termination Date, (ii) except as provided in
clause (i), the Employee shall not be entitled to receive following the
Effective Termination Date any of the compensation or benefits provided in
Section 3 including any continued payment of the Base Salary, the payment of the
Annual Cash Incentive Award and any LT Cash Incentive Awards that are unpaid at
such time and the continued vesting of the Outstanding Equity Awards, and
(iii) the exercise period of the Employee’s vested options shall not be extended
and shall remain exercisable only for the applicable period following the
Effective Termination Date as set forth in the respective plan and option
agreement.

5.4Payment Delay for Specified Employee.  Any provision of this Agreement to the
contrary notwithstanding, if the Employee is a Specified Employee (as herein
defined) on the Effective Date of Termination, then any payment or benefit to be
paid, transferred or provided to the Employee pursuant to the provisions of this
Agreement that would be subject to the tax imposed by Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations thereunder (the
“Code”), if paid, transferred or provided at the time otherwise specified in
this Agreement shall be delayed and thereafter paid, transferred or provided on
the first business day that is six (6) months after the Employee’s Effective
Termination Date (or if earlier, within thirty (30) days after the date of the
Employee’s death following the Employee’s Termination) to the extent necessary
for such payment or benefit to avoid being subject to the tax imposed by Section
409A of the Code.  For purposes of this Agreement, “Specified Employee” shall
mean a specified employee within the meaning of Section 409A(a)(2) of the Code
and the regulations and other guidance promulgated thereunder.

5.5Separate Payments. For purposes of Section 409A of the Code, the Employee’s
right to receive any payment, benefit or amounts that might otherwise constitute
installment payments shall be treated for purposes of Section 409A of the Code
as a right to receive a series of separate and distinct payments. Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days (for example, “payment shall be made within thirty (30) days
following the Effective Termination Date”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.  In no

6

 

--------------------------------------------------------------------------------

 

event may the Employee, directly or indirectly, designate the calendar year of
any payment to be made under this Agreement, to the extent such payment is
subject to Section 409A of the Code.

6.Confidential Information and Nondisclosure.  

6.1The Employee acknowledges that during the course of his employment with the
Company and in his service as a director to the Company and its CSI Compressco
GP Inc. subsidiary, the Employee has been involved, and he will continue to be
involved, in the development of the Confidential Information (as herein defined)
of the Company and its affiliated companies, and he has had access, and will
continue to have access, to Confidential Information relating to the business
and affairs of the Company and its affiliated companies.  “Confidential
Information” means and includes all confidential and/or proprietary information,
trade secrets and “know-how” and compilations of information of any kind, type
or nature (tangible and intangible, written or oral, and including information
contained, stored or transmitted through any electronic medium), whether owned
by the Company or its affiliated companies, disclosed to the Company or its
affiliated companies in confidence by third parties or licensed from any third
parties, which, at any time during the Employee’s employment by the Company or
service as a director of the Company or its affiliated companies, is developed,
designed or discovered or otherwise acquired or learned by the Employee and
which relates to the Company or its affiliated companies, partners, business,
services, products, processes, properties or assets, customers, clients,
suppliers, vendors or markets or such third parties.  Confidential Information
includes, by way of example and without limitation, the following:  all patents,
trade secrets, inventions, processes and formulae including any proprietary
information regarding existing and proposed products and services; information
regarding existing and potential customers, employees, contractors, and the
industry; strategies, books, records, and documents; the names of and other
information concerning customers, investors and business affiliates such as
contact name, service or product provided, pricing for that customer, type and
amount of products and services used, credit and financial data, and/or other
information relating to the relationship with that customer; plans and
strategies for expansions, acquisitions or divestitures; budgets, financial and
sales data, and pricing and costing data; sources of supply; contracts
benefiting or obligating the Company or its affiliated companies; bids or
proposals submitted to or by any third parties; organizational structure;
personnel information, including salaries and responsibilities of personnel;
payment amounts or rates paid to consultants or other service providers; and
other confidential or proprietary information.  

6.2The Employee acknowledges and agrees that such Confidential Information
constitutes a valuable, special and unique asset used by the Company and its
affiliated companies in their businesses to obtain a competitive advantage over
their competitors and was and is developed or acquired by the Company and its
affiliated companies at considerable time and expense and is intended to be used
solely for the benefit of the Company and its affiliated companies.  The
Employee further acknowledges and agrees that the Company and its affiliated
companies have put in place certain policies and practices to safeguard such
Confidential Information, and that as a condition of his employment with the
Company, the Employee executed an Employment Agreement dated April 20, 2005 (the
“Employment Agreement”) with the Company pursuant to which the Employee agreed,
both during and after his employment, not to disclose or use for his benefit or
the benefit of others any Confidential Information and to comply with the
Company’s policies regarding Confidential Information.  While the Employee
agrees that he continues to be subject to the terms and provisions of such
Employment Agreement, including the confidentiality provisions contained
therein, as well as the Company’s policies and limitations on disclosure of
Confidential Information, the Employee further agrees that both during and after
the Employee’s employment with the Company, the Employee will (i) hold all
Confidential Information, in strict confidence and will not, directly or
indirectly, disclose, make available, discuss, transmit, publish or use such
Confidential Information other than for the Company’s benefit and/or the benefit
of its affiliated companies and (ii) not, directly or indirectly, disclose, use,
cause, facilitate or allow any third party to use such Confidential Information
in any way, except as may be (A) authorized by the Company’s Chief Executive
Officer in writing, or (B) required by law or applicable legal process.  In the
event the Employee becomes legally compelled to disclose any Confidential
Information, the Employee will provide the Company with prompt written notice so
that the Company may seek a protective order or other appropriate remedy with
respect to such disclosure.

7

 

--------------------------------------------------------------------------------

 

6.3Notwithstanding any other provision of this Agreement, Employee may disclose
Confidential Information when required to do so by a court of competent
jurisdiction, by any governmental agency having authority over Employee or the
business of the Company or by any administrative body or legislative body
(including a committee thereof) with jurisdiction to order Employee to divulge,
disclose or make accessible such information.  Employee and the Company agree
that nothing in this Agreement is intended to interfere with Employee’s right to
(i) report possible violations of federal, state or local law or regulation to
any governmental agency or entity charged with the enforcement of any laws; (ii)
make other disclosures that are protected under the whistleblower provisions of
federal, state or local law or regulation; (iii) file a claim or charge with any
federal, state or local government agency or entity; or (iv) testify, assist, or
participate in an investigation, hearing, or proceeding conducted by any
federal, state or local government or law enforcement agency, entity or
court.  In making or initiating any such reports or disclosures, Employee need
not seek the Company’s prior authorization and is not required to notify the
Company of any such reports or disclosures.

7.Nondisparagement and Nonsolicitation.

7.1During and after the Employee’s employment with the Company, the Employee
agrees not to make or publish, to any person or entity or in any public forum
any defamatory or disparaging remarks, comments or statements concerning the
Company or its affiliated companies.  

7.2The Employee further agrees that for the period following the Effective
Termination Date during which Severance Benefits are being provided hereunder,
the Employee will not, directly or indirectly on the Employee’s own behalf or on
behalf of any other person or entity, solicit, recruit, hire or seek to hire any
person who is employed by the Company or its affiliated companies.  Nothing in
this Section 7.2 shall prohibit the Employee from (i) soliciting or hiring any
individual whose employment with the Company or any affiliated company has been
terminated for a period of at least six (6) months or (ii) engaging in general
solicitations to the public or general advertising not targeted to employees of
the Company or any affiliated company and hiring persons responding thereto,
provided such individuals are not otherwise solicited by the Employee prior to
such general solicitation.  

8.Continuing Obligations.  Nothing contained in this Agreement shall be deemed
to affect or relieve the Employee from any continuing obligations contained in
the Employment Agreement or other policies of the Company to which the Employee
is subject during and, as applicable, following his employment with the Company
and the Employee agrees to comply with such ongoing obligations in accordance
with their terms.

9.Termination of Agreement and Severance Benefits.  

9.1In addition to any rights or remedies set forth in Section 12.6 hereof for
any breach by the  Employee of any of the covenants or agreements set forth in
Sections 6, 7 and 8, (i) the Employee’s employment hereunder and the Company’s
payment and provision of the compensation and benefits provided in Section 3,
and (ii) the Company’s payment and provision of the Severance Benefits are each
conditioned upon the Employee’s compliance with the terms and provisions of
Sections 6, 7 and 8, and the Employee not engaging in any Competitive Activity
(as defined in Section 9.2).  If at any time during the term of the Employee’s
employment the Employee shall breach any of the provisions of Sections 6, 7 or
8, or engage in any Competitive Activities, the Company may terminate the
Employee’s employment for Cause.  If at any time after the Effective Termination
Date during which the Severance Benefits are being provided the Employee shall
breach any of the provisions of Sections 6, 7, or 8, or engage in any
Competitive Activities, the Company shall no longer be required to pay or
provide the Severance Benefits and any vested stock options shall be exercisable
only for the applicable period following the Effective Termination Date in
accordance with the respective stock option agreement and plan.

9.2The Employee shall be deemed to have engaged in “Competitive Activities” if
the Employee, during the term of his employment and for the period following the
Effective Termination Date during which Severance Benefits are being provided
hereunder, directly or indirectly, becomes the owner of, becomes employed by, or
otherwise provides services as a director, consultant or independent contractor
to, any

8

 

--------------------------------------------------------------------------------

 

Competing Business in any state in which the Company or any of its affiliated
companies is then conducting business.  The foregoing shall not prohibit the
Employee owning less than 1% of the total outstanding equity securities of any
publicly-traded entity.  For purposes of this Agreement, “Competing Business”
means any business that competes in any manner with (i) the business conducted
by the Company and its affiliated companies (including, without limitation, CSI
Compressco LP) as of the Effective Date, and (ii) any new business activity
(including any business acquisition) entered into during the term of the
Employee’s employment hereunder to the extent the Employee was serving on the
Board at the time any such new business activity (or acquisition) was approved
by the Company or any affiliated company. Notwithstanding the foregoing, a
Competing Business shall not include any line of business or business segment
that is divested by the Company or any of its affiliated companies so long as
the definitive agreements for any such disposition do not otherwise restrict the
Employee from engaging in the divested business.  

10.Release of Claims.  In consideration of the benefits set forth herein, the
Employee, on his own behalf and on behalf of any of the Employee’s heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Company, its subsidiaries and affiliates, and any of their respective current
and former officers, directors, managers, partners, employees, agents,
attorneys, benefit plans, plan administrators, successors and assigns (the
“Releasees”), from, and agrees not to sue concerning, or in any manner to
institute, prosecute, or pursue, any claim, complaint, charge or cause of action
relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, liquidated or unliquidated, that the Employee may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation:

(a)any and all claims relating to or arising from the Employee’s employment or
service as a director with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;

(b)any and all claims relating to, or arising from, the Employee’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
Company or any of its direct or indirect subsidiaries or affiliates, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c)any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d)any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act;
and the Sarbanes-Oxley Act of 2002;

(e)any and all claims for violation of the federal or any state constitution;

(f)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

9

 

--------------------------------------------------------------------------------

 

(g)any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by the Employee as a result of this Agreement; and

(h)any and all claims for attorneys’ fees and costs.

The Employee agrees that the release set forth in this Section 10 shall be and
remain in effect in all respects as a complete general release as to the matters
released.  This release does not release (i) claims that cannot be released as a
matter of law, including, but not limited to, the Employee’s right to file a
charge with or participate in a charge by the Equal Employment Opportunity
Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, against the Company (with the understanding that the Employee’s
release of claims herein bars the Employee from recovering such monetary relief
from the Company or any Releasee), (ii) claims for unemployment compensation or
any state disability insurance benefits pursuant to the terms of applicable
state law, (iii) claims to continued participation in certain of the Company’s
group benefit plans pursuant to the terms and conditions of COBRA, (iv) claims
to any benefit entitlements vested as the date of separation of the Employee’s
employment, pursuant to written terms of any employee benefit plan of the
Company or its direct or indirect subsidiaries or affiliates, (v) claims
relating to the Employee’s ownership of vested equity securities of the Company
or CSI Compressco LP and (vi) the Employee’s rights to indemnification by the
Company or its direct or indirect subsidiaries or affiliates (collectively, the
“Retained Claims”). This release further does not release claims for any breach
by the Company of its obligations pursuant to this Agreement.

11.Successors.

11.1This Agreement is personal to the Employee and shall not be assignable by
the Employee. This Agreement shall inure to the benefit of and be enforceable by
the Employee’s legal representatives.

11.2This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

11.3The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

12.Miscellaneous.

12.1Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICT OF LAWS.  WITH RESPECT TO ANY SUIT, ACTION, OR OTHER PROCEEDING
ARISING FROM OR RELATING TO THIS AGREEMENT, THE COMPANY AND EMPLOYEE HEREBY
IRREVOCABLY AGREE TO THE EXCLUSIVE PERSONAL JURISDICTION AND VENUE OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS AND ANY TEXAS STATE
COURT WITHIN MONTGOMERY COUNTY, TEXAS.  

12.2Amendment.  This Agreement may not be amended or modified other than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

12.3Waiver.  Any term or condition of this Agreement may be waived at any time
by the party hereto which is entitled to have the benefit thereof, but such
waiver shall only be effective if evidenced by

10

 

--------------------------------------------------------------------------------

 

a writing signed by such party, and a waiver on one occasion shall not be deemed
to be a waiver of the same or any other type of breach on a future occasion. No
failure or delay by a party hereto in exercising any right or power hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right or power.




11

 

--------------------------------------------------------------------------------

 

12.4Notices.  All notices required hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed to the Employee, at the
address maintained in the Company’s records, and to the Company as follows:

 

If to the Company:

TETRA Technologies, Inc.
24955 Interstate 45 North
The Woodlands, TX  77380
Attention:  Chief Executive Officer

 

With a copy to:

TETRA Technologies, Inc.
24955 Interstate 45 North
The Woodlands, TX  77380
Attention:  General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

12.5Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.  

12.6Injunctive Relief.  In recognition of the fact that a breach by the Employee
of any of the provisions of Sections 6 or 7 or the continuing obligations as
provided in Section 8 will cause irreparable damage to the Company and/or its
affiliated companies, for which monetary damages alone will not constitute an
adequate remedy, the Company shall be entitled as a matter of right (without
being required to prove damages or furnish any bond or other security) to obtain
a restraining order, an injunction, an order of specific performance, or other
equitable or extraordinary relief from any court of competent jurisdiction
restraining any further violation of such provisions by the Employee or
requiring the Employee to perform the Employee’s obligations hereunder.  Such
right to equitable or extraordinary relief shall not be exclusive but shall be
in addition to all other rights and remedies to which the Company or any of its
affiliated companies may be entitled at law or in equity, including without
limitation the right to recover monetary damages for the breach of any of the
provisions of this Agreement.

12.7Taxes.  The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.  Notwithstanding any
other provision of this Agreement, each party hereto agrees to be responsible
for and to pay the taxes imposed on it by applicable law without any
contribution from the other.

12.8No Guarantee of Tax Consequences.  Notwithstanding anything in this
Agreement to the contrary, the Company makes no representation, commitment or
guarantee that any federal, state, local or other tax treatment will (or will
not) apply or be available with respect to the payments and benefits provided
under this Agreement (including whether or not the same are exempt from, or
compliant with, Section 409A of the Code) and does not assume any responsibility
or liability for all or any portion of any taxes, penalties, interest or other
costs or expenses that may be incurred by the Employee (or any person claiming
through or on behalf of the Employee) with respect thereto.

12.9Section 409A.  The intent of the parties is that the payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Code and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  If any provision of this Agreement
does not satisfy the requirements of Section 409A of the Code, then such
provision shall nevertheless be applied in a manner consistent with those
requirements to the extent any payments hereunder are subject to Section 409A of
the Code.  

12

 

--------------------------------------------------------------------------------

 

12.10Entire Agreement; Change of Control Agreement.  

(a)This Agreement constitutes the entire agreement between the parties hereto
concerning the subject matter hereof and, except for the existing covenants of
the Employee, including those in the Employment Agreement, which are intended to
be carried forward pursuant to Section 8 of this Agreement, this Agreement shall
supersede any other prior agreement or understanding, both written and oral,
between the parties with respect to such subject matter.

(b)Upon the execution of this Agreement by the parties hereto, the Change of
Control Agreement dated May 30, 2013, by and between the Company and the
Employee shall be terminated and no longer in effect.  

12.11Captions.  The captions herein are inserted for convenience of reference
only, do not constitute a part of this Agreement, and shall not affect in any
manner the meaning or interpretation of this Agreement.

12.12Multiple Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Facsimile or e-mail
transmission of any signed original of this Agreement will be deemed the same as
delivery of an original.  

12.13Voluntary Agreement.  The Employee hereby represents and warrants that,
prior to signing below, he has had the opportunity to consult with independent
legal counsel of his choice, has read this document in its entirety and fully or
satisfactorily understands its content and effect, is completely satisfied with
the terms reflected in this Agreement, and, accordingly, knowingly makes this
Agreement and agrees to be bound as described in this Agreement.  

[SIGNATURE PAGE TO FOLLOW]




13

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

THE COMPANY:

 

TETRA TECHNOLOGIES, INC.

 

 

By:

/s/ Brady M. Murphy

 

 

Name:  Brady M. Murphy

 

 

Title:  President and Chief Executive Officer

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

/s/ Stuart M. Brightman

 

 

Stuart M. Brightman

 

 

 

 

14

 

--------------------------------------------------------------------------------

 

SCHEDULE A

Outstanding Awards Under the
Cash Incentive Compensation Plan

Annual Cash Incentive Award

Values at Target

 

 

Adjusted EBITDA

Individual Performance Objectives

HSEQ

Total

1/1/2019-12/31/2019 Performance Period

$588,000.00

$210,000.00

$42,000.00

$840,000

 

 

LTI Cash Incentive Awards

Values at Target

 

 

RTSR

CFO/Share

Total

1/1/2019-12/31/2021 Performance Period

$77,778.00

$77,778.00

$155,556.00

 

RTSR

3-Year CFO

Total

1/1/2018-12/31/2020 Performance Period

$560,000.00

$560,000.00

$1,120,000.00

 

RTSR

3-Year FCF

Total

1/1/2017-12/31/2019 Performance Period

$500,000.00

$500,000.00

$1,000,000.00

 

Schedule A

--------------------------------------------------------------------------------

 

SCHEDULE B

Outstanding Equity Awards

 

Award Type

Unvested

Vested and Unexercised

 

Cash-Settled Stock Appreciation Rights

 

 

Granted 8/9/2017

37,210

96,736

Granted 2/22/2018

187,008

119,003

Total:

224,218

215,739

 

 

 

Restricted Stock Awards

 

 

Granted 5/2/2016

 

14,589

Granted 2/22/2017

55,434

 

Granted 2/22/2018

195,976

 

Total:

265,999

 

 

 

 

Restricted Stock Units

 

 

Granted 2/22/2018

67,050

 

 

 

 

Stock Options

 

 

Granted 5/20/2010

 

52,150

Granted 5/20/2011

 

54,873

Granted 5/20/2012

 

78,480

Granted 5/20/2013

 

91,055

Granted 5/20/2014

 

87,210

Granted 5/4/2015

 

184,235

Granted 5/2/2016

5,494

192,291

Granted 2/22/2017

72,390

161,312

Total:

77,884

901,606

 

 

 

Total:

635,151

1,117,345

 

Schedule B

--------------------------------------------------------------------------------

 

EXHIBIT A
TO
TRANSITION AGREEMENT

 

Form Of Irrevocable Resignation

 

May ___, 2019

 

The Board of Directors of TETRA Technologies, Inc.

249455 Interstate 45 North

The Woodlands, Texas 77380

 

Ladies and Gentlemen:

 

Reference is made to that certain Transition Agreement, dated effective as of
May 3, 2019 (the “Agreement”), by and between myself and TETRA Technologies,
Inc.  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Agreement.

 

In accordance with Section 4.7 of the Agreement, I hereby tender my irrevocable
resignation as a director of the Board of Directors of the Company and all
applicable committees and subcommittees thereof; provided that this resignation
shall be effective upon and only in the event my employment with the Company is
terminated for any reason other than a termination by the Company without
Cause.  This resignation may not be withdrawn by me at any time.  

 

Very truly yours,

 

 

 

Stuart M. Brightman




 

Exhibit A

--------------------------------------------------------------------------------

 

EXHIBIT B
TO
TRANSITION AGREEMENT

Form Of Release Agreement

This Release Agreement (“Release Agreement”) is made by and between Stuart M.
Brightman (the “Employee”) and TETRA Technologies, Inc. (the “Company”)
(collectively, referred to as the “Parties” or individually referred to as a
“Party”).  Capitalized terms used but not defined in this Release Agreement
shall have the meanings set forth in the Transition Agreement (as defined
below).

WHEREAS, the Parties have previously entered into that certain Transition
Agreement, dated effective as of May 3, 2019 (the “Transition Agreement”); and

WHEREAS, the Transition Agreement contemplates that the Employee will execute
and deliver to the Company this Release Agreement upon termination of the
Employee’s employment with the Company, and the Employee and the Company desire
to execute this Release Agreement to resolve all issues relating to the
employment of the Employee by the Company.

NOW, THEREFORE, in consideration of the [Full Severance Benefits/ Limited
Severance Benefits] described in the Transition Agreement, which, pursuant to
the Transition Agreement, are conditioned on the Employee’s execution and
non-revocation of this Release Agreement, and in consideration of the mutual
promises made herein, the Company and the Employee hereby agree as follows:

1.Severance Benefits; Salary and Benefits.  

(a)The Employee and the Company acknowledge and agree that the Effective
Termination Date is __________, ______.

(b)The Company agrees to provide the Employee with the [Full Severance Benefits/
Limited Severance Benefits] payable at the times set forth in, and subject to
the terms and conditions of, the Transition Agreement.  

2.Release of Claims.  In consideration of the benefits set forth herein and in
the Transition Agreement, the Employee, on his own behalf and on behalf of any
of the Employee’s heirs, family members, executors, agents, and assigns, hereby
and forever releases the Company, its subsidiaries and affiliates, and any of
their respective current and former officers, directors, managers, partners,
employees, agents, attorneys, benefit plans, plan administrators, successors and
assigns (the “Releasees”), from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, liquidated or unliquidated, that the Employee
may possess against any of the Releasees arising from any omissions, acts,
facts, or damages that have occurred up until and including the Effective Date
of this Release Agreement (as defined in Section 5 below), including, without
limitation:

(a)any and all claims relating to or arising from the Employee’s employment or
service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;

(b)any and all claims relating to, or arising from, the Employee’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
Company or any of its direct or indirect subsidiaries or affiliates, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

Exhibit B – Page 1

--------------------------------------------------------------------------------

 

(c)any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d)any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act;
and the Sarbanes-Oxley Act of 2002;

(e)any and all claims for violation of the federal or any state constitution;

(f)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g)any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by the Employee as a result of this Release Agreement; and

(h)any and all claims for attorneys’ fees and costs.

The Employee agrees that the release set forth in this Section 2 shall be and
remain in effect in all respects as a complete general release as to the matters
released.  This release does not release (i) claims that cannot be released as a
matter of law, including, but not limited to, the Employee’s right to file a
charge with or participate in a charge by the Equal Employment Opportunity
Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, against the Company (with the understanding that the Employee’s
release of claims herein bars the Employee from recovering such monetary relief
from the Company or any Releasee), (ii) claims for unemployment compensation or
any state disability insurance benefits pursuant to the terms of applicable
state law, (iii) claims to continued participation in certain of the Company’s
group benefit plans pursuant to the terms and conditions of COBRA, (iv) claims
to any benefit entitlements vested as the date of separation of the Employee’s
employment, pursuant to written terms of any employee benefit plan of the
Company or its direct or indirect subsidiaries or affiliates, (v) claims
relating to the Employee’s ownership of vested equity securities of the Company
or CSI Compressco LP and (vi) the Employee’s rights to indemnification by the
Company or its direct or indirect subsidiaries or affiliates (collectively, the
“Retained Claims”). This release further does not release claims for any breach
by the Company of its obligations pursuant to the Transition Agreement.

3.Acknowledgment of Waiver of Claims under ADEA.  The Employee understands and
acknowledges that is waiving and releasing any rights the Employee may have
under the Age Discrimination in Employment Act of 1967, as amended, and the
Older Workers’ Benefit Protection Act, as amended (collectively, “ADEA”), and
that this waiver and release (the “ADEA Release”) is knowing and voluntary.  The
Employee understands and agrees that this ADEA Release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Release Agreement.  understands and acknowledges that the consideration given
for this ADEA Release is in addition to anything of value to which the Employee
was already entitled.  The Employee further understands and acknowledges that
the Employee has been advised by this writing that: (a) the Employee should
consult with an attorney prior to executing this Release Agreement, including
this ADEA Release; (b) the Employee has twenty-one (21) days within which to
consider the ADEA Release contained in this Release Agreement; (c) the Employee
has seven (7) days following the Employee’s execution of this Release Agreement
to revoke this ADEA

Exhibit B – Page 2

--------------------------------------------------------------------------------

 

Release pursuant to written notice to the Chief Executive Officer of the
Company; (d) this ADEA Release shall not be effective until after the revocation
period has expired; and (e) nothing in this Release Agreement prevents or
precludes the Employee from challenging or seeking a determination in good faith
of the validity of this ADEA Release, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law.  In the event the Employee signs this Release Agreement and returns
it to the Company in less than the twenty-one (21) day period identified above,
the Employee hereby acknowledges that the Employee has freely and voluntarily
chosen to waive the time period allotted for considering this Release Agreement.

4.Reaffirmation of Continuing Obligations.  Nothing in this Release Agreement
shall be deemed to affect or relieve the Employee from any continuing obligation
contained in any other agreement with the Company, including, but not limited
to, the Transition Agreement and the Employment Agreement.  The Employee
acknowledges that this reaffirmation is material to this Release Agreement, and
the Employee further acknowledges and agrees that his continuing obligations
under each such agreement are reasonable and enforceable and that he will not
challenge or violate these covenants.

5.Effective Date.  This Release Agreement will become effective on the eighth
(8th) day after the Employee has signed this Release Agreement, so long as it
has been signed by the Parties and has not been revoked by the Employee before
that date (the “Effective Date”).

6.Severability.  In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Release Agreement shall continue in full force and effect without
said provision or portion of provision.

7.No Oral Modification.  This Release Agreement may only be amended in a writing
signed by the Employee and a duly authorized officer of the Company.

8.Governing Law.  This Release Agreement shall be subject to the provisions of
Section 12.1 of the Transition Agreement.

9.Voluntary Execution of Release Agreement.  The Employee understands and agrees
that the Employee executed this Release Agreement voluntarily, without any
duress or undue influence on the part or behalf of the Company or any third
party, with the full intent of releasing all of the Employee’s claims against
the Company and any of the other Releasees.  The Employee acknowledges that: (a)
the Employee has read this Release Agreement; (b) the Employee has not relied
upon any representations or statements made by the Company that are not
specifically set forth in this Release Agreement; (c) the Employee has been
represented in the preparation, negotiation, and execution of this Release
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel; (d) the Employee understands the terms and consequences of this Release
Agreement and of the releases it contains; and (e) the Employee is fully aware
of the legal and binding effect of Release this Release Agreement.

 

[Signature Page Follows]

 




Exhibit B – Page 3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Release Agreement on the
respective dates set forth below.

 

 

Dated:

 

 

 

 

 

 

 

 

Stuart M. Brightman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPANY

 

 

 

 

 

 

 

 

 

TETRA TECHNOLOGIES, INC.

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Exhibit B – Page 4